DETAILED ACTION
Allowable Subject Matter
Claims 1-9 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claims 16 and 17, the prior art of record, alone or in combination, fails to teach at least “wherein the acquisition unit acquires the importance level on a basis of an amount of detected motion of each part of the object in the real space, wherein the generation control unit controls the generation of each corresponding part of the model by controlling generation accuracy of the corresponding part on the basis of the acquired importance level relating to each part of the object”.
At best, Choi et al (US 20180201134) teaches in ¶298-299 The first information may be information having an importance level which is set higher than that of the second information; the object detection device 300 may set an importance level for a pedestrian to be higher than an importance level for information about a nearby vehicle.
At best, Xu et al (US 20140376789) teaches in ¶21 based upon the amount of detected movement relative to those threshold levels, the time interval associated with this movement can be deemed to be significant enough to be processed accordingly or insignificant so as to be ignored and further in ¶43 processor integral to the video imaging devices 102A-B receives video, processes the image frames in a manner as disclosed herein in real-time.
At best, Nishizawa et al (US 20170010662) teaches in ¶185 “based upon the amount of detected movement relative to those threshold levels, the time interval associated with this movement can be deemed to be significant enough to be processed accordingly or insignificant so as to be ignored”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669